Skinner, J. This was a motion to set «side a sale of land made on foreclosure of a mortgage. The Circuit Court set the sale aside. The decree directed the master to sell upon four weeks’ notice of the time, terms, and place of sale, published in a public newspaper printed in the city of Pekin. The notice, published on the 4th of December, 1856, stated that the sale would be made on “ the 2nd day of January next.” The proof showed that the property was sold at an enormous sacrifice. The.notice as to the time of sale was insufficient. The 2nd day of January included the astronomical period of a revolution of the earth upon its axis, twenty-four hours. 2 Blackstone’s Com. 141, and notes; 1 Cowen’s Treatise, 297. The sale, therefore, might, consistently with the notice, have been made immediately before midnight of that day, and if it was so made, it is voidable. The object of a public sale is, by fairness and competition to evolve the full value of the property exposed, and produce that value in the form of money. This can, as a general rule, only be done by making the sale at a convenient or public place, accessible to bidders, and during the ordinary business hours of the day. The notice should have stated the hour of sale, or that the sale would be made between certain named hours of the business portion of the day. Decree affirmed.